DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 2, directed to claims 12-17 in the reply filed on 11 May 2022 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “acquiring a plurality of images of anatomical features in a branched structure,” however it is unclear what the source of the images are. Applicant’s specification provides details regarding acquiring multiple computed tomography (CT) data to identify one or more target regions, as well as via an imaging sensor positioned on the catheter. It is unclear whether the images are acquired “in a branched structure” or if the images are acquired of a branched structure that includes anatomical features. Examiner suggests that Applicant provide which element of the system is acquiring the images to clarify the claim language. 
Further, claim 12 recites  “recording location data of a locatable probe advancing through the branched structure relative to the three-dimensional frame of reference to develop a geometric model of a section of the branched structure containing the locatable probe.” However, it is unclear how the location of the probe is used to develop a geometric model, especially in light of Applicant’s specification providing only a “predefined geometrical model” and no further description of developing a “geometric model.”
For these reasons claim 12 and its dependents are indefinite. The 102 and 103 rejections below are based on the best understood interpretations of the current indefiniteness issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 12-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Geiger et al. (6,711,433). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
	Regarding Claim 12, Geiger teaches a method for navigating a tool through a branched structure (“a catheter is inserted into the arterial system of a patient, and guided to a target location inside the body, this procedure being generally done under fluoroscopic guidance using a C-arm type of fluoroscopic apparatus,” but “[s]ince blood vessels are essentially not visible on an X-ray image, contrast agent (CA) injected through the catheter whenever the operating physician needs to observe the position of the catheter with respect to the blood vessels. However, contrast agent is typically toxic, and… [i]t is herein recognized that a procedure that can reduce the amount of contrast agent is generally beneficial for the patient” Col. 1, lines 7-11, 16-20, and 22-24); in other words, Geiger describes methods for inserting a catheter into the arterial system of a patient while reducing the use of contrast agent for visualization of the catheter), the method comprising: acquiring a plurality of images of anatomical features in a branched structure, compiling a data set based on the plurality of images of the anatomical features in the branched structure, and defining a three-dimensional frame of reference including at least a portion of the branched structure. Geiger teach that “In accordance with an aspect of the invention, a 3D reconstruction of the arterial tree is calculated prior to the intervention. This can be made from a computerized tomography (CT) acquisition, or from magnetic resonance imaging (MRI), or from 3D angio, as known other contexts” (Col. 2, lines 51-55). The imaging modalities listed necessarily acquire a plurality of images for generating a 3D reconstruction, with the images including anatomical features in the branched structure, such as the various bifurcations, branches, and vessel sizes. Further, the images obtained are taken from different views of the of the arterial tree, and thus together form a data set of the arterial tree for 3D reconstruction. Additionally, the “x-ray apparatus or fluoroscope 10” of Fig. 1 includes a “radiation source 11…and detector 12…mounted in a known manner to a C-arm 15” (Col. 3, lines 26-30). The C-arm 15 and known positions of the source 11 relative to the detector 12 necessarily provide a three-dimensional frame of reference within which the 3D reconstruction of the arterial tree is rendered. 
Geiger further teaches that the method comprises recording location data of a locatable probe advancing through the branched structure relative to the three-dimensional frame of reference to develop a geometric model of a section of the branched structure containing the locatable probe and processing the recorded location data to create a geometric shape: First, “[a] catheter 16 is inserted into a blood vessel 18 of body 14. As is known, catheter 16 will be visible on screen 13, herein indicated as image portion 20 on screen 13” (Col. 3, lines 30-32). Thus the location of the catheter is visibly located and recorded by the user with the screen 13 that is generated based on the known coordinates defined by the geometry of the C-arm of the x-ray device or fluoroscope 10. Second, “[a]t any given moment, the computerized 3D model is in registration with the fluoroscope and the patient. This means that the projection parameters of the x-ray configuration are known to the computer (not shown) which produces the computerized 3D model. The computer (not shown) is used to produce a “virtual” x-ray image from the 3D model, using the geometry information for the actual C-arm. The position of the catheter tip inside the 3D model is also known from a registration process” (Col. 3, lines 53-61).
Geiger further teaches correlating the geometric shape to corresponding data in the data set by comparing the geometric model to the data set; and aligning the three-dimensional frame of reference with the data set based on the correlating: “the C-arm 30 and fluoroscope 32 send images and information about the projection (position and orientation) of the C-arm to the registration system 34. The registration system computes the transformation between 3D model 38 and the C-arm system” (Col. 4, lines 21-25). Under the broadest reasonable interpretation of the claim language, the registering process of the registration system 34 encompasses correlating and aligning. 
	With regard to claim 13, Geiger further teaches the method according to claim 12, further comprising providing an indication of a real-time location of the locatable probe within the three-dimensional frame of reference based on the aligning in the description of Fig. 4: “the “virtual contrast” has been calculated in accordance with an embodiment of the present invention by rendering the blood vessels of the 3D model around the tip of the catheter, using the same geometry as pertains to the C-arm” (Col. 3, lines 62-66). Further, “the images 27 thus created of the blood vessels are overlayed over the fluoroscopic image... Since a 3D rendering of the catheter location is produced and overlayed at the same time, and the real catheter is always visible on the fluoroscopic image without contrast injection, the physician has a visual control of the accuracy of the registration” (Col. 4, lines 5-6 and 11-15). Thus, the real-time location of the probe is provided after the registration. 
	Regarding claim 14, Geiger further teaches the method according to claim 13, wherein providing the indication of the real-time location of the locatable probe within the three-dimensional frame of reference based on the aligning includes displaying the real-time location of the locatable probe via a computer tomography display: First, “[i]nformation for producing 3D model 24 of an arterial tree is derived from magnetic resonance angiograpy (MRA), computerized tomography angiography (CTA), or three-dimensional (3D) angiographic examination (angio exam)” (Col. 3, lines 43-45). While the display in Figs. 3 and 4 show a fluoroscopic image on the screen 13 based on the x-ray apparatus or fluoroscope set-up 10, the use of CTA instead would result in “the position of a ‘virtual camera’” 28, “representative of a view-point which, when used to render the 3D model 24, produces an image similar to” (Col. 47-50) a CT image on screen 13, instead of a “fluoroscopic image.”  
	Regarding claim 15, Geiger further teaches the method according to claim 13, wherein providing the indication of the real-time location of the locatable probe within the three-dimensional frame of reference based on the aligning includes displaying the real-time location of the locatable probe via a virtual display: “Information for producing 3D model 24 of an arterial tree is derived from magnetic resonance angiograpy (MRA), computerized tomography angiography (CTA), or three-dimensional (3D) angiographic examination (angio exam). Furthermore, 28 is the position of a “virtual camera”, representative of a view-point which, when used to render the 3D model 24, produces an image similar to the fluoroscopic image on 13” (Col. 3, lines 43-50). This set-up is also illustrated in Fig. 4, whereby the virtual display includes rendering the blood vessels of the 3D model around the tip of the catheter, using the same geometry as pertains to the C-arm. Briefly, this means that the 3D information on the blood vessels is used to provide a 2D image of the blood vessels, corresponding to the position of the C-arm so as to simulate what would be seen from that position with the use of a contrast agent” (Col. 3, line 64 – Col. 4, line 3). 
	Regarding claim 16, Geiger further teaches the method according to claim 13, wherein providing the indication of the real-time location of the locatable probe within the three-dimensional frame of reference based on the aligning occurs after the aligning the three-dimensional frame of reference with the data set based on the correlating as previously conveyed by the similar claim language of claim 12 above. Since the registration of the 3D model and the fluoroscopic image corresponds to correlating and the aligning occurs based on the correlating, it necessitates that the rendering of the catheter location within the registered image occurs after the registration process has occurred.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geiger in view of Hoshino et al. (US 2002/0058868)
Regarding claim 17, Geiger teaches the method according to claim 12, but does not disclose further comprising importing a pre-planned route map to a target within the branched structure into the three-dimensional frame of reference based on the data set. Hoshino, which teaches an analogous system and method for invasive instrument detection and display to the instant application, is relied on instead. Specifically, Hoshino teaches “a magnetic resonance imaging system used for interventional MRI involving operations a device to be inserted into an object and for obtaining an image of a section from an MR signal acquired through application of magnetic fields on a predetermined pulse sequence on the object, the system comprising preoperative plan means for planning operations of the device by using the image before the operations; and output means for outputting a plan about planned by the preoperative plan means in association with the object” ([0032]). In particular, “information indicative of a paracentesis plan such as a needling start position is actually indicated on the body surface of an object. This indication is performed by for example a light projector that projects light onto the body surface of an object…such as a target to be needled, a needling start position, and a needling path, by viewing the projected information on the object's body surface to be handled” ([0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geiger, in a scenario where the “reconstruction of the arterial tree…can be made from…magnetic resonance imaging (MRI)” (Geiger, Col. 2, lines 52-55), with the preoperative planning means of Hoshino such that a preoperative plan is determined based on the MRI images in order to enable “an operator to easily confirm necessary items for paracentesis…thus enabling the operator to understand it well” (Hoshino, [0033]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793